Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 10, 2021 has been entered.  Claims 1-3, 6, 7, 9-16, and 18-24 are currently pending, with claims 6, 7, 9-16 and 19 withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6, 7, 9-16 and 19 directed to species non-elected without traverse.  Accordingly, claims 6, 7, 9-16 and 19 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CANCELED Claims 6, 7, 9-16 and 19

Allowable Subject Matter
Claims 1-3, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to teach or disclose a method of suturing a trocar path incision with a cannula assembly and obturator comprising the claimed method steps, particularly the step of “inserting a thread end portion of the suture thread with a needle through a channel of the cannula assembly, into the tissue, and to the suturing feature such that insertion is obliquely oriented relative to the longitudinal axis of the shaft and the needle with the suture thread thereon simultaneously extends from the channel to the suturing feature”.  Of the closest prior art, Sherts et al. (US 2013/0310856) fails to disclose inserting the needle with the suture through the channel of a cannula assembly to the suturing feature of an obturator as claimed.  Sherts teaches removing the cannula prior to the step of moving the suture thread with the needle (Figs 18C-E).
	Regarding claim 21, the prior art fails to teach or disclose a method of suturing a trocar path incision with an obturator and a needle comprising the claimed method steps, particularly the combination of the steps of “piercing the tissue with the distal tip of the obturator thereby forming a tissue opening in the tissue” and “directing the suture via the suturing feature with the obturator inserted through the tissue in order to direct the suture distally through the tissue”.  Of the closest prior art, Sherts fails to disclose the step of piercing the tissue with the distal tip of the obturator.  Sherts teaches a separate obturator with a piercing tip (112) is used to pierce the tissue, which is subsequently removed prior to inserting an obturator that comprises the suturing feature (Figs 9A-9B; para [0190]).
	Regarding claim 22, the prior art fails to teach or disclose a method of suturing a trocar path incision with an obturator comprising the claimed method steps, particularly the step of “moving the suture thread with a needle into the catch arm while the obturator is releasably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771